DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 13 January 2021, 27 August 2021 and 18 November 2021 are made of record.

Claim Objections
	Claim 18 is objected to the RF signal is transmitted to the driven element of the modal antenna not via the low noise amplifier of the RF amplifier circuit but via the third switching device (and bypass path) of the RF amplifier circuit such that the RF signal bypasses the LNA as identified in claim 19. See paragraph 0032 of the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of Kong et al. US 9,391,570 in view of Rowson et al. US 9,065,496.

a modal antenna disposed on a circuit board, the modal antenna comprising a driven element and a parasitic element, the modal antenna operable in a plurality of modes, each of the plurality of modes having a distinct radiation pattern (figures 1-3, column 4, line 43 to column5, line 33, device 10 comprises antennas 40 placed at one or both ends of device 10 and coupled through switch circuitry to support transmit diversity), and
a radio frequency (RF) amplifier circuit disposed on the circuit board, the RF amplifier circuit coupled between a transmission line and the driven element of the modal antenna (figures 2-4, column 4, line 61 to column 5, line 13, column 6, lines 5-45 and column 8, line 59 to column 9, line 52, low noise amplifier (LNA) module 52 has the capability of passing transmit signals from transceivers 90 to selected antenna in addition to amplifying receive signals from the antenna; the LNA module 52 comprises low noise amplifiers 152 and switching and/ or filtering circuitry 154 coupled in parallel to transmit bypass path 160 between switching circuitry 156 and 158; the module is connected by microstrip or coaxial transmission lines 45 between one or multiple antenna 40 and transceiver circuitry 90).
Kong teaches multiple cellular antenna placed in an upper and lower region of housing 12 of device 10, but does not explicitly teach a modal antenna disposed on a circuit board, the modal antenna comprising a driven element and a parasitic element, the modal antenna operable in a plurality of modes, each of the plurality of modes having a distinct radiation pattern.
	Rowson teaches a handset device configured for an antenna spatial, pattern or polarization diversity system which includes switching circuits, a plurality of antenna and at least 
	Since Kong also teaches the antenna system of handset device 10 may be configured to implement antenna transmit diversity, column 6, lines 21-35, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the antenna system of Kong with the antenna diversity system including the at least one modal antenna of Rowson to improve the quality and reliability of a cellular wireless communication link.

As to claim 2 with respect to claim 1, Kong teaches the RF amplifier circuit comprises a low-noise amplifier (figures 2 and 4, column 8, lines 59-66, low noise amplifier module 52 comprises low noise amplifiers 152 to amplify signals in a respective set of one or more frequency bands).

As to claim 3 with respect to claim 2, Kong of Kong modified teaches the low-noise amplifier is configured to amplify a RF signals received via the driven element of the modal antenna (figure 2, column 6, lines 5-20, the low noise amplifier module 520 is coupled between transceivers 90 and one or more antennas 40 in the upper region 43 or lower region44).

As to claims 4  and 11 with respect to claims 2 and 10, Kong teaches the transmission line comprises a coaxial cable (figure 2, column 4, lines 43-66, antenna structures 40 are coupled to transceiver circuitry 90 via the LNA module 52 for cellular communication by paths 45 comprising transmission line structures including coaxial cables, microstrip or stripline transmission lines).

As to claim 12 with respect to claim 10, Kong teaches the RF amplifier circuit further comprises:
a low-noise amplifier (figures 3 and 4, column 8, line 59 to column 9, line 26, low noise amplifier module 52 comprises low noise amplifiers 152), a first switching device coupled between the low-noise amplifier and the driven element of the modal antenna, the first switching device configured to selectively couple the low-noise amplifier to the driven element of the modal antenna (figures 3 and 4, column 8, line 59 to column 9, line 26, switch 156 comprises a common node coupled to module port 162 and transmission line to antenna 40 via multiplexing circuitry 108 and a plurality of switched nodes coupled to a switching and/ or filtering circuitry 154 and the transmit bypass path 160), and 
a second switching device coupled between the low-noise amplifier and the transmission line, the second switching device configured to selectively couple the low-noise amplifier to the transmission line (figures 3 and 4, column 8, line 59 to column 9, line 26), switch 158 comprising a common node connected to module port 164 to coaxial transmission line 110-2 to transceiver 90 and a plurality of nodes coupled to the output of the plurality of LNAs 152 and the transmit bypass path 160).

As to claim 13 with respect to claim 12, Kong teaches a third switching device coupled between the transmission line and the driven element, the third switching device configured to selectively couple the driven element to the transmission line (figures 3 and 4, column 8, line 59 to column 9 line 26, the transmit bypass path 160 is coupled to antenna 40 via a port on switch 156 and coupled to transceiver 90 via transmission path 110-2 via a port on switch 158; either multiple port first switch 156 or second switch 158 perform as a first/second and third switch).

As to claim 20, Kong teaches a method for controlling operation of an antenna system comprising a modal antenna and a RF amplifier circuit, the modal antenna and the RF amplifier circuit each disposed on a circuit board (figures 1 and 2, column 4, lines 43-60, device 10 comprises antenna structures 40 and bidirectional LNA module 52 controlled to support long range cellular telephone), the method comprising:
obtaining, via a driven element of the modal antenna disposed on a circuit board, a RF signal (figure 2, column 4, lines 43-65, antennas 40n positioned in the upper and bottom ends of the handset device),
amplifying, via the RF amplifier circuit disposed on the circuit board and coupled between the driven element and a single coaxial transmission line, the RF signal to generate an amplified RF signal (figures 2-4, column 4, line 61 to column 5, line 13, column 6, lines 5-45 and column 8, line 59 to column 9, line 52, low noise amplifier (LNA) module 52 is bidirectional, comprising low noise amplifiers 152 and switching and/ or filtering circuitry 154 coupled in parallel to transmit bypass path 160 between switching circuitry 156 and 158 to select transmit signals from transceivers 90 to selected antenna 40 and to select a LNA 152 to amplify signals received from the selected antenna and couple the amplified signal to the transceiver circuits via coaxial transmission line 110-2), and
providing, via the single coaxial transmission line, the amplified RF signal to RF circuitry of the antenna system (figures 2-4, column 4, line 61 to column 5, line 13, column 6, lines 5-45 and column 8, line 59 to column 9, line 52, low noise amplifier (LNA) module 52 is bidirectional, comprising low noise amplifiers 152 and switching and/ or filtering circuitry 154 coupled in parallel to transmit bypass path 160 between switching circuitry 156 and 158 configured to receive transmit signals via coaxial transmission line 110-2 from the transceiver 90, bypass the LNA and couple to the selected antenna).
Kong teaches multiple cellular antenna 40n placed in an upper and lower region of housing 12 of device 10, see figure 2, but does not explicitly teach a modal antenna disposed on a circuit board. 
	Rowson teaches a handset device comprising an antenna spatial, pattern or polarization diversity system which includes switching circuits, a plurality of antenna and at least one modal antenna, figures 1-3, column 2, line 66 to column 3, line 45. Rowson discloses the modal antenna 100 comprises an isolated magnetic dipole (IMD) element 104 placed on a ground plane 108 of a circuit card, a first parasitic element 112 coupled to an first active element 113 and a second parasitic element 116 coupled to a second active element 117 where the active elements include switches the either electrically connect (short) or disconnect (open) the parasitic elements to the ground plane 108 to allow for selection of two different modes operation, antenna patterns oriented in two directions, figures 1 and 2, column 5, lines 30-66. 
	Since Kong also teaches the antenna system of handset device 10 may be configured to implement antenna transmit diversity, column 6, lines 21-35, it would have been obvious to one 

Allowable Subject Matter
Claims 5-9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to claims 5 and 14, the prior art made of record teach the baseband circuitry 116 provide control signals that control bias to the amplifier module 52 and switching circuitry in the front end, see Kong et al. US 9,393,570, column 8, lines 52-58, but do not teach one or more control signals are transmitted to the RF amplifier circuit via the transmission line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644